Citation Nr: 9911954	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  98-01 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

L. J. Nottle, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
August 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO).


REMAND

The veteran contends that his service-connected disabilities 
render him unemployable.  The Board finds the veteran's claim 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991). 

A total disability evaluation may be assigned where the 
schedular evaluation is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (1998).  In this 
case, the schedular evaluation is less than total and the 
veteran meets the percentage requirements for consideration 
of a total evaluation under 38 C.F.R. § 4.16(a).  Service 
connection has been established for PTSD, evaluated as 50 
percent disabling, a wound of the right thigh and knee, 
evaluated as 30 percent disabling, and an asymptomatic wound 
scar of the left thigh with a small retained metallic foreign 
body, evaluated as noncompensable; a combined schedular 
evaluation of 70 percent is in effect.

In light of the above, the question becomes whether the 
veteran's service-connected disabilities are so severe that 
they would make it impossible for the average person to 
follow a substantially gainful occupation.  See 38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In Moore v. 
Derwinski, 1 Vet. App. 356, 359 (1991), the United States 
Court of Veterans Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) discussed the meaning of "substantially gainful 
employment."  In this context, it noted the following 
standard announced by the United States Court of Appeals in 
Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 
'basket case' before the courts find that there 
is an inability to engage in substantial gainful 
activity.  The question must be looked at in a 
practical manner, and mere theoretical ability to 
engage in substantial gainful employment is not a 
sufficient basis to deny benefits.  The test is 
whether a particular job is realistically within 
the physical and mental capabilities of the 
claimant.

The veteran's service-connected disabilities, alone, must be 
sufficiently severe to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).  In determining whether 
unemployability exists, consideration may be given to the 
veteran's level of education, special training and previous 
work experience, but not to his age or to any impairment 
caused by nonservice-connected disabilities.  38 C.F.R. §§ 
3.341, 4.16, 4.19.  According to a February 1997 TDIU 
application, September and October 1997 reports of VA 
examinations and March 1998 hearing testimony, the veteran 
completed high school and one year of college, worked in 
construction for 17 years and as a heavy equipment operator 
and bouncer, and has owned a remodeling company.  

In his application, the veteran indicated that he last worked 
in 1986, at which time he became unable to secure or follow 
any substantially gainful occupation due to PTSD and a lung 
injury. 

In the opinion of the Board, additional development to 
determine the degree of functional impairment attributable to 
the service-connected PTSD is necessary prior to a final 
decision on the veteran's claim. Therefore, the case is 
remanded to the RO for the following action:

1. The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his 
claim.  When the requested information 
and any necessary authorizations have 
been received, the RO should make all 
reasonable efforts to obtain copies of 
all indicated records that are not 
already of record and associate them with 
the claims file.

2.  The RO should schedule the veteran 
for a special VA examination by a 
psychiatrist to determine the nature and 
extent of his PTSD. The veteran should be 
asked to provide information concerning 
his recent social and work experience. 
All necessary tests and studies should be 
accomplished, and all clinical 
manifestations should be reported in 
detail. The examiner should report a 
multi-axial diagnosis, identifying all 
current psychiatric disorders, and offer 
an opinion of the extent to which the 
veteran's service-connected psychiatric 
disorder, in and of itself, results in 
social and occupational impairment. 

A complete rationale for any opinion 
expressed must be provided. The examiner 
should indicate the veteran's overall 
psychological, social, and occupational 
functioning, due solely to PTSD, using 
the Global Assessment of Functioning 
scale provided in the Diagnostic and 
Statistical Manual of Mental Disorders.  
The claims file, including a copy of this 
REMAND, should be made available to the 
examiner before the examination, for 
proper review of the medical history.  
The examination report is to reflect 
whether such a review of the claims file 
was made. 

3.  The regional office should then review and 
adjudicate the issue of entitlement to a total 
rating based on individual unemployability.  
If the denial is continued, the veteran and 
his representative should be sent a 
supplemental statement of the case and be 
afforded the appropriate time in which to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).











 

